     Case 5:20-cv-01020-VEB Document 24 Filed 08/16/21 Page 1 of 2 Page ID #:2046




1

2                                                                                     JS-6

3

4

5

6
                             UNITED STATES DISTRICT COURT
7
                            CENTRAL DISTRICT OF CALIFORNIA
8

9        FRANCES J.,                                     Case No. 5:20-CV-01020 (VEB)

10                              Plaintiff,1              JUDGMENT

11       vs.

12       KILOLO KIJAKAZI, Acting
         Commissioner of Social Security,
13
                               Defendant.
14

15             For the reasons set forth in the accompanying Decision and Order, it is hereby

16   ADJUDGED AND DECREED THAT (1) Plaintiff’s request for an order remanding

17

18   1
      Plaintiff’s name has been partially redacted in compliance with Federal Rule of Civil Procedure
     5.2 (c)(2)(B) and the recommendation of the Committee on Court Administration and Case
19   Management of the Judicial Conference of the United States.

20                                                   1

                      JUDGMENT – FRANCES J. v KIJAKAZI 5:20-CV-01020-VEB
     Case 5:20-cv-01020-VEB Document 24 Filed 08/16/21 Page 2 of 2 Page ID #:2047




1    the case for further proceedings is DENIED; (2) the Commissioner’s request for an

2    order affirming the Commissioner’s final decision and dismissing the action is

3    GRANTED; (3) judgment is entered in the Commissioner’s favor; and (4) the Clerk

4    of the Court shall CLOSE this case.

5          DATED this 16th day of August 2021,

6                                       /s/Victor E. Bianchini
                                        VICTOR E. BIANCHINI
7                                   UNITED STATES MAGISTRATE JUDGE

8

9

10

11

12

13

14

15

16

17

18

19

20                                           2

                   JUDGMENT – FRANCES J. v KIJAKAZI 5:20-CV-01020-VEB
